829 F.2d 1126
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Allen Raymond PHIPPS, Petitioner-Appellant,v.UNITED STATES PAROLE COMMISSION, and P. W. Keohane, Warden,Respondents-Appellees.
No. 87-5178
United States Court of Appeals, Sixth Circuit.
September 23, 1987.

ORDER
Before ENGEL and RYAN, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.


1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Fed. R. App.  P. 34(a).


2
Upon consideration, we affirm the judgment of the district court for the reasons stated in its order dismissing the petition for writ of habeas corpus filed January 27, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.